KLEIN, J.,
specially concurring.
I agree that the trial court was technically without the authority to grant the injunction and that we must therefore reverse. I am only writing separately to point out that this may be a hollow victory for the appellant, because there is a provision in this mortgage for the appointment of a receiver “in any action to foreclose.” If the trial court has any concerns about protecting the mortgage, it can appoint a receiver on remand. As the court pointed out in Turtle Lake Associates, Ltd. v. Third Financial Services, Inc., 518 So.2d 959, 961 (Fla. 1st DCA 1988) “a receiver may be appointed without regard to the sufficiency of the security where the mortgage so provides.” See also Carolina Portland Cement Co. v. Baumgartner, 99 Fla. 987, 128 So. 241 (1930).